Citation Nr: 1003411	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1951 to 
December 1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In August 2009 the Board granted the Veteran's claim for 
service connection for bilateral hearing loss.  However, 
since there was no medical nexus opinion of record regarding 
the etiology of his tinnitus - and especially insofar as 
whether it, too, was attributable to his military service 
(and specifically to excessive noise exposure (acoustic 
trauma)), the Board remanded the tinnitus claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for an 
examination and opinion concerning this purported 
correlation.

The Veteran had this additional VA examination in September 
2009, and based on the medical nexus opinion obtained, the 
AMC issued a supplemental statement of the case (SSOC) in 
October 2009 continuing to deny this remaining claim for 
tinnitus.  So the AMC returned the file to the Board for 
further appellate consideration of this remaining claim.

Also in October 2009, the AMC issued a decision implementing 
the Board's grant of service connection for bilateral hearing 
loss.  The AMC assigned an initial noncompensable (i.e., 0 
percent) rating for the hearing loss effective June 25, 2007, 
but assigned a higher 40 percent rating as of September 13, 
2008, and an even higher 70 percent rating as of September 
11, 2009.  The Veteran has not since appealed either those 
ratings or effective dates.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (indicating he must separately appeal 
these "downstream" issues).  So the claim concerning his 
bilateral hearing loss is no longer at issue.

More recently, in November 2009, the Veteran submitted an 
additional statement in support of his remaining claim for 
service connection for tinnitus.  Although he did not waive 
his right to have the RO initially consider this additional 
evidence, the Board sees that this additional statement is 
merely duplicative of information already in his file and, as 
such, does not require a waiver.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).  So the Board is proceeding with the 
adjudication of his remaining claim for tinnitus.


FINDING OF FACT

Unlike his bilateral hearing loss, the Veteran's tinnitus has 
not been attributed by probative (meaning competent and 
credible) evidence to his military service - and in 
particular to excessive noise exposure, i.e., acoustic 
trauma.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by 
his military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in July 2007, 
the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 
FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the July 2007 letter 
apprised the Veteran of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that the 
RO issued that July 2007 VCAA notice letter prior to 
adjudicating his claim in December 2007, the preferred 
sequence, so there was no timing error in the provision of 
VCAA notice.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

And as for the duty to assist, the Veteran's service 
treatment records (STRs) are mostly unavailable.  An October 
2007 Formal Finding on the Unavailability of Original Service 
Medical Records provides that, in July and September 2007, 
the RO requested that he provide copies of any STRs in his 
possession and that, in July 2007, the RO requested his STRs 
from the National Personnel Records Center (NPRC), a military 
records repository.  But the NPRC responded that the records 
were unavailable and presumed destroyed in a 1973 fire at 
that facility.  When, as here, at least a portion of the STRs 
are lost or missing, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist the 
Veteran in developing the claim, and to explain the reasons 
and bases for its decision ...."  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Given these unsuccessful attempts by VA to obtain 
the Veteran's complete STRs, the Board finds that additional 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (c)(3).



That said, it is worth noting additionally, however, that the 
Veteran's missing STRs are not determinative or dispositive 
of whether his claim should be granted.  This is especially 
true since, despite these missing records, the Board granted 
his other appealed claim for service connection for his 
bilateral hearing loss, including by acknowledging with the 
benefit of the doubt, see 38 C.F.R. § 3.102, that he had 
experienced excessive noise exposure, i.e., acoustic trauma, 
while in the military as he continues to allege also in 
relation to his tinnitus.  As will be explained, the 
deficiency in his claim for tinnitus is not in establishing 
proof of noise exposure in service, since the Board already 
has conceded that he did have such exposure when granting his 
claim for bilateral hearing loss.  The deficiency in his 
claim also is not the lack of his competency to proclaim 
having experienced tinnitus, because this is capable of lay 
observation.  Indeed, it was with this acknowledgment that 
the Board remanded this claim in August 2009.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability, including during service, even where not 
corroborated by contemporaneous medical evidence like STRs).

All of this is to say that, missing STRs, while indeed 
unfortunate, does not obviate the need for the Veteran to 
still have medical nexus evidence supporting his claim by 
suggesting a correlation between his currently claimed 
condition and his military service.  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).  In other words, missing STRs do not lower 
the threshold for an allowance of a claim.  There is no 
reverse presumption for granting a claim.  The legal standard 
for proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  And, unfortunately, the record 
does not contain the required supporting medical nexus 
evidence in this particular instance.



Further concerning this, all available evidence pertaining to 
the Veteran's claim, which is obtainable, has been obtained.  
The RO and AMC obtained or made reasonable attempts to obtain 
his STRs, service personnel records, private medical records, 
and VA medical records.  Importantly, as already alluded to, 
the Board remanded this claim in August 2009 to have the 
Veteran undergo a VA Compensation and Pension Examination 
(C&P Exam) for this required medical nexus opinion assessing 
the nature and etiology of his claimed tinnitus.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And the AMC 
obtained this necessary opinion in September 2009.  The Board 
is also satisfied there was substantial compliance with the 
August 2009 remand directives in obtaining this opinion.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  Thus, as there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for Tinnitus

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).



Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  A layperson is generally incapable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  Here, the report of the 
September 2009 VA C&P Exam confirms the Veteran has the 
required current diagnoses of tinnitus.  Tinnitus is "a noise 
in the ear, such as ringing, buzzing, roaring, or clicking."  
Dorland's Illustrated Medical Dictionary 1714 (28th ed. 
1994).  So even absent this VA examiner's diagnosis, the 
Veteran, even as a layman, is competent to proclaim that he 
experiences tinnitus, especially since this condition - by 
its very nature, is inherently subjective and, therefore, 
capable of lay observation.  So the determinative issue is 
whether his tinnitus is attributable to his military service, 
in particular to excessive noise exposure (acoustic trauma), 
as the Board determined his bilateral hearing loss is.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).




Concerning this, the Veteran asserts that he was exposed to 
excessively loud noise during artillery training and from 
loud high frequency sounds associated with his duties as a 
radio operator.  His service personnel records indicate his 
military occupational specialty (MOS) was combat engineer, 
that he completed infantry school, and that he completed 
coursework in infantry radio repair.  And so, as when 
granting his claim for hearing loss, the Board finds there is 
credible evidence he sustained the type acoustic trauma 
claimed in service. 

But even acknowledging the Veteran has tinnitus and that he 
was exposed to noise while in service in the manner alleged, 
there still must be competent medical evidence establishing a 
relationship between his current tinnitus and that noise 
exposure coincident with his military service.  See Savage, 
10 Vet. App. at 495-97.

The report of the Veteran's September 2009 VA C&P Exam, on 
remand, provides that it is less likely as not that his 
tinnitus was caused by or the result of his in-service noise 
exposure.  In coming to this conclusion, the examiner pointed 
out that the Veteran had denied experiencing tinnitus in 2007 
and 2008, and that the September 2009 VA C&P exam was the 
first examination during which he had reported experiencing 
any tinnitus symptoms.  So this VA examiner was making note 
of the fact that there had been prior instances during the 
many years since the Veteran's military service had ended 
when even he did not complain of tinnitus, thereby in turn 
disputing any notion that this condition dates back to his 
military service.  The examination report also indicates the 
examiner reviewed the Veteran's claims file, as is evident 
from the examiner making note of those prior occasions in 
2007 and 2008 when the Veteran did not complain of tinnitus.  
So the examiner's opinion is well-reasoned and based on an 
objective clinical evaluation of the Veteran and his specific 
circumstances.  Hence, the opinion has the proper 
factual foundation and predicate and, thus, is entitled to a 
lot of probative weight.  Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
Moreover, the opinion is unrefuted.



Therefore, the Board finds that the probative (competent and 
credible) evidence of record does not establish the Veteran's 
tinnitus is related to his military service.  Unlike his 
bilateral hearing loss, his tinnitus has not been attributed 
to his service.  For these reasons and bases, the 
preponderance of the evidence is against his claim for 
service connection for tinnitus - in turn meaning there is 
no reasonable doubt to resolve in his favor and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for tinnitus is denied.




___________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


